DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed September 19, 2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY DEVICE HAVING A HEAT DISSIPATION LAYER IN THE CURVED REGION.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Funayama et al. (US 2017/0148702 A1) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Funayama et al. teach a display device 10 comprising:  a substrate SUB including a display region DA and a curved region 22; a wiring line 24b disposed on the substrate SUB and disposed from the display region DA over the curved region 22; and a heat dissipating layer 24d formed corresponding to a position at 
In regard to claim 5, Funayama et al. teach the wiring line 24b having a bending shape in the curved region 22 in a planar view (Figures 1 and 4, pages 1-5, paragraphs [0020]-[0065]). 
In regard to claim 7, Funayama et al. teach the heat dissipating layer 24d formed along a direction crossing a wiring direction of the wiring line 24b (Figure 4, pages 1-5, paragraphs [0020]-[0065]). 
In regard to claim 9, Funayama et al. teach the heat dissipating layer 24d containing a metal material (Figure 4, pages 1-5, paragraphs [0020]-[0065]). 
In regard to claim 10, Funayama et al. teach a second layer 24a formed of a material having a heat capacity smaller than that of a forming material of the heat dissipating layer 24d is disposed between the wiring line 24b and the heat dissipating layer 24d (Figure 4, pages 1-5, paragraphs [0020]-[0065]). 
In regard to claim 11, Funayama et al. teach the second layer 24a containing an inorganic insulating material and/or a resin material (Figure 4, pages 1-5, paragraphs [0020]-[0065]).

Allowable Subject Matter
Claims 2-3, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 is objected to as being dependent upon objected claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Drzaic et al. (US 9,756,733 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




IMS
January 6, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822